Citation Nr: 1713538	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  15-19 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's carpal tunnel syndrome did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.

2.  Carpal tunnel syndrome is not caused or aggravated by service-connected connected left hip septic arthritis.


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in, or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  That is, the record reflects that adequate notice with re adjudication has been accomplished and VA has assisted this appeal by obtaining an adequate opinion supported by sufficient rational regarding the disability on appeal.

The Board does note that the Veteran has repeatedly mentioned that additional records of pain and numbness in his hands may be obtained from Kimball Army Hospital.  He has also indicated his belief that additional records may be available from the VA facility at 17 Court Street in Boston Massachusetts, and the United States Post Office.  

In response to these concerns, the VA has taken satisfactory steps to assist the Veteran in obtaining these records.  In furtherance of VA's duty to assist, Social Security Administration were requested and a negative response for any records was obtained; Post Office records have been obtained and are associated with the file; records of treatment at the 17 Court Street VA facility are already associated with the file; and a National Personnel Records Center Request was submitted in September 2015.  At this stage, there is no indication of further development to complete or relevant evidence to associate with the record.  The Board has a sufficient basis upon which to issue a decision.

Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).  

In addition, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  Carpal tunnel syndrome is deemed an organic disease of the nervous system. See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303 (b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b).


When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102

Analysis

Veteran is claiming service connection for hand pain and numbness, characterized as carpal tunnel syndrome.  The Veteran contends that his bilateral carpal tunnel syndrome should be service connected, including as a secondary disability of his service-connected left hip septic arthritis. 

Service treatment records reveal an uncharacterized hand injury in service in July 1963.  The Veteran's records also note a skin condition of the hands in February 1964 and complaints of pain in the right hand and elbow in July 1964.  No findings were reported specific to the Veterans complaints regarding his hands and the complaint of right hand and elbow pain was characterized as "no findings." 

The Veteran was then seen by the Womack Army hospital in October 1964 for un-specified acute arthritis and then admitted to the hospitals orthopedic ward, for over 90 days, with what was characterized at the time as left hip bursitis, but was subsequently diagnosed and service connected as septic arthritis of the left hip.  The veteran was transferred to the reserves in April 1965 and then medically retired from the reserves in November 1966.   The Veterans service treatment records are silent for any mention of carpal tunnel syndrome.  In August of 1965, a note in his Postal file reported that the only medical event duing service "was the unexplained appearance of pain in his left hip" with "no pain or trauma or lesion infection elsewhere." 

VA treatment records from 17 Court Street Boston Massachusetts are negative for complaints of pain in his hands until 1973.  That year, during a VA examination, the Veteran complained of pain in his hands.  The treatment notes explained that "his hands are now bothering him."  

Veteran was given additional VA examination in March 1978 for his left hip.  He complained that he "has developed a weakness [in] both hands because of continuous use of crutches."  

Statements from his wife and brother in 2012 describe pain in the Veterans hands and hip since the military.  The letters describe continuous symptoms that started in the military.  The Veteran has also submitted, numerus times, statements contending that his hand disability began in service either directly or secondarily to his service connected hip arthritis.  

There are reports from the 1980's and 1990's documenting the Veterans hand weakness and it effect on his US postal duties.  

In March 2013, the Veteran was provided a VA neurological examination on his hands.  The examiner stated that the numbness in both hands was less likely than not incurred in or caused by service.  The examiner had carefully reviewed the service medical records and found no complaints or physical findings of numbness present during or during a year following active service.  .  The examiner stated that the numbness was likely related to his "occupational activities as a mail sorter and letter carrier."  During this 2013 examination, the Veteran was diagnosed with carpal tunnel syndrome, characterized by moderate numbness in both hands. A moderate incomplete paralysis of the right and left median nerve was noted during the examination. 

The Veteran was again examined by the VA in March 2015.  This examination noted mild paresthesias and/or dysesthesias in both upper extremities, with mild incomplete paralysis bilaterally.  The exam also stated that there is no evidence of carpal tunnel syndrome until many, many years after military service. 

A different examiner from 2013 conducted the examination and reviewed all available evidence.  They provided an opinion that the "The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The rational for this opinion was that the symptoms of pain in the hands were likely caused by "42 years of working as a letter carrier for the USPS.  The symptoms of carpal tunnel syndrome did not appear until many years after military service.  The Veterans occupation as a letter carrier places repetitive stress on his wrists and is the most likely cause of any carpal tunnel syndrome condition.  Carpal tunnel syndrome is not aggravated by any of his service connected conditions." 

The Veteran was again provided an examination for his claimed hand condition in March 2016.  Yet another examiner reviewed the available records and provided an in person examination.  This examiner agreed with the previous two that this condition was less likely than not incurred in or caused by an in-service injury, event or illness.  Their rational pointed to the lack of documentation of any diagnosis of carpal tunnel syndrome after service and the likelihood of the Veteran's Postal career causing his condition.  Specifically they stated that carpal tunnel syndrome was "related to many decades of working for the Post Office and putting additional strain on the median nerve in each wrist."  The short use of crutches in service, approximately five months, and subsequent full career with the post office also influenced the rational for their opinion.  Ultimately, they concluded that no medical nexus could be established. 

The Veteran has satisfied the requirement of having a current disability to establish service connection.  There is also evidence in the Veteran's service treatment records to show that the Veteran sustained injuries to his hand while in service and complained of pain in his right hand.  However, the evidence of record does not establish a nexus between the Veteran's in-service hand injuries and his current diagnosis of carpal tunnel syndrome, nor do they provide a plausible secondary connection to his septic left hip arthritis, that is they do not show that left hip arthritis either causes or aggravates the current hand condition.  The record is also silent as to any medical opinion connecting the Veteran's current diagnosis of carpal tunnel syndrome to his service, or, for that matter, the various painful symptoms he has described over the years.  Although the Veteran has a current diagnosis of carpal tunnel syndrome, there is no probative evidence that it began in service, or shortly after, and there is no medical nexus opinion relating the current diagnosis to service.  And, although the Veteran did complain of pain in the hands in service and weakness of the hands after, there was no diagnosis of carpal tunnel syndrome until 2013.  The weakness complained of after service also didn't begin until 1973 and the pain was described as "his hands are now bothering him," implying that it had just recently started.  

There is also no evidence of record categorizing the Veteran's left hip arthritis as anything other than a location specific arthritis and not a generalized, spreadable arthritic disease.  All of the Veteran's service treatment records only mention septic arthritis of the left hip and do not specifically name any other bodily locations as being arthritic.  

Additionally, the Veterans contention that the diagnosis of acute arthritis on 27 October 1964 is for anything other than his left hip, which the Veteran was admitted to the hospital the following day for, is not supported by the record.  

Reviewing all of the available evidence, including that discussed in detail above, the preponderance of the evidence weighs against service connection for carpal tunnel syndrome.  Accordingly, the Board finds that service connection for bilateral carpal tunnel syndrome is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hand disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. 49.  The benefit sought on appeal is therefore denied.



ORDER

Service connection for a bilateral hand disorder is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


